Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPeek (20170176595) in view of Shinners (6431981).
Referring to claims 1, 10, 18, and 20, McPeek shows a system for estimating volumes of an almond crop, comprising: an almond conditioner configured to separate almonds from detritus and to arrange the almonds on die ground in a windrow having a roughly uniform profile (see paragraph 3), the almond conditioner having an exit chute for arranging the almonds in the windrow and a stick box for collecting sticks of the detritus (see paragraph 3 note the conditioned windrows that re-sweeps the windrows and removes debris):
a geographic position sensor coupled to the almond conditioner and configured to provide positions of the almond conditioner as it places die almonds in the windrow (see paragraph 42-43 note the GPS unit);


receive the positions of the almond conditioner from the geographic position sensor (see paragraph 42-43);
determine a speed of the almond conditioner using die geographic position
sensor (see paragraph 44);
receive signals from the sensor system (see paragraph 46 note the also see paragraph 35 for generating a point cloud representation of the scanning also see paragraph 95-97);
estimate cross-sectional areas of the windrow using the signals, wherein each cross-sectional area is associated with one of the segments of the windrow and represents a cross-section across the width of the windrow (see figures 3-4 also see paragraph 31-32); and
estimate volumes of the almonds using the speed of the almond conditioner and the estimated cross-sectional areas of the windrow (see paragraph 95-97).
While McPeek shows using a conditioner to separate almonds form detritus including sticks and rocks (see paragraph 3) McPeek fails to show the particulars of the conditioner including a chute with a sensor. 

Referring to claims 2, 11, and 19, the combination of McPeek and Shinners renders obvious  the length of each segment of the windrow is less than a distance between an end of die exit chute and a back end of the stick box, this is well known because this would allow for an appropriate measurement of the length of the windrow and would create an accurate representation of the yield of the crop.
Referring to claim 3 and 12, McPeek shows the sensor system comprises a two-
dimensional (2D) optical scanner configured to scan a laser beam across the width of the windrow and to receive reflected portions of the laser beam (see paragraph 9 also see figure 2).
Referring to claims 4 and 13, McPeek shows  the sensor system comprises a three-dimensional (3D) time of flight (ToF) optical device configured to emit radiation toward each of the segments of the windrow and to receive reflected portions of the radiation (see paragraph 9-10).
Referring to claims 6 and 14, McPeek shows the sensor system comprises a laser projector configured to emit a laser beam that forms an illuminated line across the 
Referring to claims 7 and 21, McPeek shows the sensor system comprises ultrasonic sensors configured to use sound waves to determine distances to the ground and to the windrow (see paragraph 75).
Referring to claims 8 and 17, McPeek shows the sensor system includes an emitter that is arranged to emit radiation in a direction that is approximately normal to the windrow (see figure 3).
Referring to claims 9, 16, and 22, McPeek shows the sensor system includes at least one of an optical sensor system, an ultrasonic sensor system, or a radar sensor system (see paragraph 75).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPeek (20170176595) in view of Shinners (6431981) as applied to claim 1 above, and further in view of Gresch (20180317388).
Referring to claims 5 and 15, while McPeek shows the use of a camera McPeek fails to show but Gresch shows the sensor system comprises multiple optical devices configured to obtain stereo images of each segment of the windrow (see paragraph 20).  It would have been obvious to include the use of stereo cameras because this allows for redundant detection of the volume of crop.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645